Title: From James Madison to Reynolds Chapman, 25 January 1821
From: Madison, James
To: Chapman, Reynolds


                
                    Dr Sir
                    Jany 25 1821
                
                I recd. yours of the 16th. some days ago. Particular engagements have prevented an earlier answer.
                Different plans for reading history have been recommended. What occurs as most simple & suitable, where the object is such as you point out, is to begin with some abridgement of Genl. History. I am not sure that I am acquainted with the best; late ones having been published wch. I have not seen. Millots history ancient & modern translated from the French would answer well enough. The work is not large, and might be preceded or accompanied by Colvins historical letters now publishing at George Town, in a single volume. After this outline, Humes History of England & Robertsons Hist: of Scotland might follow: Then Ramsay’s history of the U.S. & of the American Revolution; and Burkes Histy. of Virga. continued by Jones, & Gerardin’s. This course being ended, particular histories of different Countries according to leisure & curiosity might be taken up: such as Goldsmith’s history of Greece, do. of Rome preceded or accompanied by Tooks Pantheon. Robertsons history of America would also deserve attention. This fund of information, with a competent knowledge of Geography, would prepare the mind for reading with advantage, the Voyages round the world and the most intelligent travels into the most interesting countries. Geography is a preliminary in all cases to a pleasing & instructive course of historical reading. That & Chronology, have been called the two eyes of History. Geography might be called the right one.
                No studies seem so well calculated to give a proper expansion to the mind as Geography & history; and when not absorbing an undue portion of time, are as beneficial & becoming to the one sex as to the other.
            